Citation Nr: 1633895	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-03 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a scalp condition.

3.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of those proceedings is of record.

The Board denied this appeal in a February 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in March 2016 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.

In October 2010, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating The American Legion as the Veteran's power of attorney (POA).  In March 2016, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Maxwell D. Kinman as his POA.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The Virtual VA file contains VA treatment records not found in the paper file and the VBMS file contains the most recent VA Form 21-22a appointing Maxwell D. Kinman as the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to ensure compliance with the Court's March 2016 order. 

The parties to the JMR found the Board had not adequately explained why a medical examination of the Veteran was unnecessary in this case.  Although in the body of its decision, the Board noted that it was only the Veteran who suggested there was a relation between his claimed disabilities and his military service decades ago, the parties apparently view an examination to be necessary.  This should be arranged as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since March 2013. 

2.  Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any pertinent private treatment records he considers relevant to the issues.  The identified records should be sought.  

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed low back condition.  The electronic record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability had its onset during service, or is otherwise related to service, to include his jumping on and off of trucks and lifting containers during service.

In offering the opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner should provide a complete rationale for all opinions and conclusions reached.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed scalp condition.  The electronic record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) any current scalp condition  had its onset during service, or is otherwise related to service, to include the Veterans in service diagnosis of tinea cruris and paronychia.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner should provide a complete rationale for all opinions and conclusions reached.

5.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed respiratory condition.  The electronic record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory  disorder had its onset during service, or is otherwise related to service, to include his working around helicopters and inhalation of diesel and exhaust fumes. 

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner should provide a complete rationale for all opinions and conclusions reached.

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



